Bond No, B10 028 998
PAYMENT BOND DATE BOND EXECUTED (Must be same or fater then date of OMB Control Number: 9000-0045

contract)
(See instructions on reverse) October 4, 2016 Expiration Date: 7/31/2019

Paperwork Reduction Act Statement - This Information collection meals the requirements of 44 USC § 3607, as amended by section 2 of the Paparwork Reduction Act of

1995. You do not need to answer thesa questions unless we display a valld Offica of Management and Budgel (OMB) contral number. The OMB contre! number for thls collection Is
9000-0046, We estimate that It will take 60 minutes to read (he Instrucllons, galher the facts, and answer the quasilons, Send only comments felallng to our tme estimate, Including
suggestions for reducing this burden, or any other aspects of thls collection of Information to: General Services Administration, Regulatory Secretarlat Division (MiVicB), 1800 F

Street, NW, Washington, DC 20405.
PRINCIPAL (Legal name end business addrass)

 

 

 

 

TYPE OF ORGANIZATION ("X" one)
[_JinpivinbvAL = ["]PARTNERSHIP ["]JOINT VENTURE

 

 

 

Team Henry Enterprises, LLC
CORPORATION THER (Specil
1003 48th Street U k JoTHER (speci) LLC
Newport News, VA 23607 STATE OF INCORPORATION
VA
SURETY(IES) (Name(s) and business address(es) PENAL SUM OF BOND
Aegls Security Insurance Company MILLION(S) | THOUSAND(S) | HUNDRED(S) | GENTS
547 280 33

 

 

 

 

P, O, Box 3153

Harrisburg, PA 17105 CONTRACT DATE CONTRACT NUMBER

W912BU-15-D-0024
9/30/2016 Delivery Order No. 0003

 

 

 

OBLIGATION:

We, the Principal and Surety(ies), are firmly bound to the United States of America (hereinafter called the Government) in the above penal
sum. For payment of the penal sum, we bind ourselves, our helre, executors, administrators, and successors, jointly and severally, However,
where the Suretles are corporations acting as co-sureties, we, the Suretles, bind ourselves in such sum "jointly and severally" as well as
“severally” only for the purpose of allowing a Joint action or actions against any or all of us. For all other purposes, each Surety binds Itself,
Jointly and severally with the Principal, for the payment of the sum shown opposite the name of the Surely. If no limit Is Indicated, the IImit of

liability Is the full amount of the penal sum.

CONDITIONS:

The above obligation Is vold If the Principal promptly makes payment to all persons having a direct relationship with the Principal or a
subcontractor of the Principal for furnishing labor, matertal or both in the prosecution of the work provided for In the contract Identified above,
and any authorized modifications of the contract that subsequently are made. Notice of those modifications to the Surety(les) are waived.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:
The Principal and Surety(les) executed this payment bond and affixed thelr seals on the above date. >
Team Henry Enterprises, LLC PRINCIPAL
2 3. ae
SIGNATURES) | __. . a
(Seal) (Seal) (Seal) Corporate
4: ' 2, s Seal
mane) Devon Henry /
" (Typed) President
INDIVIDUAL SURETY(IES

4, z
SIGNATURE(S) eal) (Seal)
NAME(S) 1. 2,
(Typed)

; CORPORATE SURETY(IES)
Names | Aegis Security Insurance Company STATE OF INCORPORATION [LIABILITY LIMIT
<| AvDrEss |P. O, Box 3153 , Harrisburg, PA 17105 PA $ $5,644,000
i aeons dll ' PAGBUEKL
| NAME(S) & 14, 2,
ne) Scott Mahorsky , Attorney-in-Fact Erika Brett, Witness

 

 

 

 

 

 

AUTHORIZED FOR LOCAL REPRODUCTION STANDARD FORM 25A (REV, 8/2016)
Pravious edition is NOT usable Prescrlbed by GSA-FAR (48 CFR) 63.2228(c)
 

CORPORATE SURETY(IES) (Continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME & STATE OF INCORPORATION [LIABILITY LIMIT
m| ADDRESS 5
E SIGNATURE(S) | a Corporate
= 7 Seal
NAME(S)& [1 2.
"eS
D8
NAME & STATE OF INCORPORATION [LIABILITY LIMIT
| ADDRESS §
E SIGNATURE(S) |" 2, Corporate
= Seal
NAME(S) & | 1. 2,
” Tm)
NAME & STATE OF INCORPORATION [LIABILITY LIMIT
Q| ADDRESS i
E SIGNATURE(S) | “ a Corporate
& iene 3 Seal
E(S ;
” Tie) et
NAME & STATE OF INCORPORATION [LIABILITY LIMIT
wi] ADDRESS $
F SIGNATURE(S) | 2, Comorate
1 NAME(S) & Seal
7) Tm) 1. 2
yp9
EAR STATE OF INCORPORATION [LIABILITY LIMIT
ut] ADDRESS $
Fi SIGNATURE(S) | " 2. Corporate
1 NAME(S)& 14 seal
"| aay |
8
ee STATE OF INCORPORATION LIABILITY LIMIT
| ADDRESS $
z SIGNATURE(S) | 2 Corporate
= NAME(S) & saa
THLE) t 2
(Typed)

 

 

 

INSTRUCTIONS

1. This form, for the protection of parsons supplying labor and material, Is used when a payment bond Is required under 40 USG Chapter 31, Subchapter Ill,
Bonds, Any deviation from this form will require the written approval of the Administrator of General Services,

2. Insert the full legal name and business address of the Principal In the space designated "Principal" on the face of the form. An authorized person shall algn the
bond. Any person signing In a representative capacity (.g., an attorney-In-fact) must fumish evidence of authority If that representallve [s not a member of the

firm, partnerahip, or foint vanture, or an officer of the corporation Involved,

3. (a) Corporations executing the bond as suretles must appear on the Department of the Treaaury's list of approved suretlas and must act within the imitations
listed therein. The value put Into the LIABILITY LIMIT block fs the penal sum (Le., {he face value) of the bond, unless a co-surely arrangement Is proposed,

(b) When mulilple corporate sureties are Involved, thelr names and addresses shall appear In the spaces (Suraly A, Surely B, eto,) headed “CORPORATE
SURETY(IES)." In the space designated "SURETY(IES)" on the face of the form, Insert only the letter Identifier corresponding fo each of the sureties. Moreover,
when co-surety arrangemants exist, the partlas may allocate (heir respactive Iimitallons of liability under the bonds, provided that the sum lotal of thelr Nabliity
equals 100% of the bond penal sum.

(c) When Individual suretles are Involved, a completed Affidavit of Individual Suraty (Standard Form 28) for each Individual surety shall accompany the bond.
Ths Government may require the surely to furnish additional substantlating Information concerning Its financlal capability.

4, Cerporations executing the bond shall affix thelr corporate seals. Individuals shall execute the bond opposite the words "Corporate Seal", and shall afflx an
adhesive seal If executed In Maine, New Hampshire, or any other Jurlsdiatton requiring adhesive seals.

6, Type the name and Iltle of each person signing this bond In the space provided.

 

STANDARD FORM 26A (REV. 8/2016) BACK
AEGIS SECURITY INSURANCE COMPANY
POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS, THAT AEGIS SECURITY INSURANCE COMPANY does hereby make, constitute and
appoint; Scott Mahorsky :

Surety Bond Number: B10 028 998
Principal: Team Henry Enterprises, LLC
Obligee: USA, USAED Philadelphia District, Contracts Division - Contracts BR

its true and lawful Attomney-in-Fact, to make, execute and deliver on its behalf surety bonds, undertaking and other instruments of similar
nature as follows: $5 MILLION

This Power of Attomey is granted and sealed under and by the authority of the following Resolution adopted by the Board of Direotors of
the Company on the 4th day of February 1993.

“Resolved, That the President, any Vice President, the Seoretary and any Assistant Secretary appointed for that purpose by the officer In
charge of sutety operations shall each have authority to appoint individuals as Attomey-in-Fact or under other appropriate titles with
authority to execute on behalf of the Company, fidelity and surety bonds and other documents of similar character Issued by the Company in
the course of its business, On any instrument making or evidencing such an appointment, the signatures may be affixed by facsimile. On
any instrument conferring such authority or on any bond or undertaking of the Company, the seal or facsimile thereof may by imposed or
fixed or in any other manner reproduced; provided, however, that the seal shall not be necessary to the validity of any such instrument or

undertaking.”

"Resolved, That the signature of each of the following officers; Prosident, Vice President, any Assistant Vice President, any Secretory or
Assistant Secretary and the seal of the Company may be affixed by facsimile to any Power of Attorney or to any Certificate relating thereto,
appointing Resident Vice Presidents, Resident Assistant Secretarles or Attomeys-in-Fact for the purpose only of executing and attesting
bonds and undertaking and other writings upon the Company and any such power required and certified by such facsimile signature and
facsimile seal shall be valid and binding on the Company in the future with respect to any bond or undertaking to which it Is attached,

IN WITNESS WHEREOF, AEGIS SECURITY INSURANCE COMPANY has caused its official seal to be hereunto affixed, and these
presents to be signed by its President this Ist day of January 2016.
ALGIS SECURITY INSURANCE COMPANY

BY: WSW
WILLIAM J, WOLLYUNG 1
President

Commonwealth of Pennsylvania }
} s.s.¢ Harrisburg
}

 

County of Dauphin

Onthis Ist day of January 2016 before me personally came William J, Wollyung III to me known, who being by me duly sworn, did depose
and say that he is President of AEGIS SECURITY INSURANCE COMPANY, the corporation deserlbed herein and which executed the
above instrument; that he knows the seal of the sald corporation, thal the seal affixed to the said instrument is such corporate seal: thal il

was so affixed by order of the Board of Directors of sald corporation and that he signed his name thereto by like order.

REBECCA LIDDICK.

Notary Public
My Commission Expires July 25, 2017

I, the underslgned, Assistant Secretary of AEGIS SECURITY INSURANCE COMPANY, a Pennsylvanta corporation, DO HEREBY
CERTIBY that the foregoing and attached Power of Attomoy remains in full force and hag not been revoked! and furthennore that the
Resolution of the Board of Directors, sot forth in the said Power of Atlomey, is now in force,

 

Signed and sealed at the City of Harrisburg, in the Commonwealth of Pennsylvania, dated this 4th  dayor October, 2016.

hhebnut-G foyrrl

DEBORAH A. GOOD
Sceretary

  
AEGIS SECURITY INSURANCE COMPANY
STATUTORY STATEMENTS OF ADMITTED ASSETS, LIABILITIES AND CAPITAL AND SURPLUS

DECEMBER 31, 2015 AND 2014

ADMITTED ASSETS

Bonds

Preferred stocks

Common stocks - non-affiliate

Common stocks - affillate

Real estate occupied by the company, net
Cash and short-term Investments

Other Invested assets

Total cash and invested assets

Accrued investment income

Premium receivable

Reinsurance recoverable on paid losses

Federal Income Tax Recelvable

Net admitted deferred tax asset

Other assets

Recelvable from parent, subsidiaries and affiliates
Total assets

LIABILITIES AND CAPITAL AND SURPLUS
Liabilities:
Losses
Loss adjustment expenses
Relnsurance payable on paid loss and loss adjustment expense
Commissions payable
Accounts payable and accrued expenses
Accrued:

Taxes, licenses and fees

Federal Income taxes
Unearned premiums
Advance premlums
Ceded reinsurance premiums payable
Amounts withheld for account of others
Payable for Securities

Total llabilities

Capltal and surplus:
Common stock, par value $1.40 per share; 5,000,000 shares

authorized, 3,000,000 Issued and outstanding

Paid-in surplus
Unassigned surplus

Total capital and surplus

 

 

 

2015 2014
$ 48,627,914 $ 42,472,807
500,200 600,815
11,178,670 8,503,670
15,818,252 15,656,804
2,153,047 2,218,922
11,907,020 13,968,422
908,157 1,198,468
91,093,260 84,619,908
451,224 464,351
14,038,030 10,015,497
2,292,443 2,864,564

1,204,940

2,428,736 2,055,946
48,744 53,875
173,000 402,358

 

-$ 111,730,377

$ 100,466,499

 

 

 

 

$ 13,881,489 $ 13,422.255
5,073,264 3,677,363
390,320 837,825
713,492 1,782,604
783,236 645,466
756,684 620,901
28,329

25,915,526 21,100,270
7,900

2,658,726 1,823,329
4,916,625 3,882,418
198,015 141,567
55,286,377 47,870,227
4,200,000 4,200,000
5,266,827 5,266,827
46,977,173 43,129,445
56,444,000 52,596,272

 

$ 111,730,377

$ 100,466,499
